OPINION — AG — QUESTION: (1) MAY THE BOARD OF COUNTY COMMISSIONERS LAWFULLY PURCHASE FROM THE RESTRICTED COUNTY HIGHWAY FUND A BUS FOR THE PURPOSE OF TRANSPORTING COUNTY JAIL INMATES TO WORK ON COUNTY ROADS? — YES (2) MAY THE SHERIFF EMPLOYE SOMEONE TO SUPERVISE SAID PRISONERS AND MUST BE DESIGNATE SUCH PERSON AS DEPUTY SHERIFF? — YES (3) IF YOUR ANSWER TO OUR QUESTION NO. 2 BE IN THE AFFIRMATIVE, MAY THE SALARY OF SUCH PERSON BE PAID FROM THE UNRESTRICTED COUNTY HIGHWAY FUND? — YES CITE: 69 O.S. 1961 233 [69-233], 69 O.S. 1961 341 [69-341] (HARVEY CODY)